      Case 1:20-cv-02375-LGS-RWL Document 87 Filed 08/10/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------- X
                                 :
Parallax HEALTH SCIENCES, INC.,  : Case No. 20-cv-2375-LGS-RWL
                                 :
                     Plaintiff,  :
                                 :             JUDGMENT
       - against -               :
                                 :
EMA FINANCIAL, LLC,              :
                                 :
                     Defendant.  :
-------------------------------- X

       WHEREAS, on March 18, 2020, Plaintiff commenced this action. Dkt. No. 1.

       WHEREAS, on April 10, 2020, Plaintiff filed an Amended Complaint. Dkt. No. 19.

       WHEREAS, on April 27, 2020, Defendant filed its Answer and Counterclaims (the

“Answer”). Dkt. Nos. 22-23.

       WHEREAS, on October 7, 2020, Plaintiff’s former counsel filed a motion to withdraw as

counsel. Dkt. No. 62.

       WHEREAS, on October 23, 2020, the Court issued an Order (the “October 23, 2020,

Order”) granting Plaintiff’s former counsel’s motion to withdraw and staying this matter for

thirty days. Dkt. No. 63.

       WHEREAS, the October 23, 2020, Order, warns Plaintiff that, as an entity, its failure to

appear by counsel within thirty days could result in dismissal. Dkt. No. 63.

       WHEREAS, on November 24, 2020, Defendant filed a letter seeking leave to move for

default judgment as to Defendant’s counterclaims and to move to dismiss Plaintiff’s claims for

failure to prosecute. Dkt. No. 67.
      Case 1:20-cv-02375-LGS-RWL Document 87 Filed 08/10/21 Page 2 of 3




       WHEREAS, on November 24, 2020, the Court issued an Order directing Plaintiff to

appear by counsel by December 1, 2020, and to respond to Defendant’s request for leave to

move for default judgment. Dkt. No. 68.

       WHEREAS, Plaintiff did not appear by counsel or otherwise.

       WHEREAS, on December 28, 2020, the Clerk of Court issued a Certificate of Default

against Plaintiff. Dkt. No. 78.

       WHEREAS, by Order dated December 29, 2020, Plaintiff was ordered to show cause on

January 28, 2021, why an order should not be issued pursuant to Federal Rule of Civil Procedure

55, granting Defendant default judgment on the counterclaims, and pursuant to Federal Rule of

Civil Procedure 41(b), dismissing the claims for failure to prosecute this action (the “Order to

Show Cause”). Dkt. No. 85.

       WHEREAS, on December 30, 2020, Defendant filed an affirmation of service stating that

Plaintiff had been served the Order to Show Cause and supporting papers by overnight mail.

Dkt. No. 86.

       WHEREAS, Plaintiff did not file an opposition to the Order to Show Cause and failed to

appear for the conference on January 28, 2021.

       WHEREAS, “[d]ismissal for failure to prosecute, pursuant to Fed. R. Civ. 41(b), is a

matter committed to the discretion of the district court.” Romandette v. Weetabix Co., 807 F.2d

309, 312 (2d Cir. 1986); accord Mai v. Citigroup Glob. Mkts. Holdings Inc., No. 20 Civ. 11129,

2021 WL 3239548, at *1 (S.D.N.Y. July 30, 2021). District courts deciding whether to dismiss

claims pursuant to Rule 41(b) consider:

       (1) the duration of the plaintiff’s failure to comply with the court order, (2)
       whether plaintiff was on notice that failure to comply would result in dismissal;
       (3) whether the defendants are likely to be prejudiced by further delay in the
       proceedings, (4) a balancing of the court’s interest in managing its docket with the
      Case 1:20-cv-02375-LGS-RWL Document 87 Filed 08/10/21 Page 3 of 3




       plaintiff’s interest in receiving a fair chance to be heard, and (5) whether the judge
       has adequately considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (citation and internal

quotation marks omitted); accord Morales v. N.Y. Presbyterian Hosp., No. 18 Civ. 9711, 2021

WL 3076676, at *3 (S.D.N.Y. July 20, 2021).

       WHEREAS, Plaintiff failed to appear or respond to several Court Orders between

October 23, 2020, and January 28, 2021. Plaintiff was warned that failure to appear could result

in dismissal of the claims. Dkt. No. 63. Plaintiff failed to respond to the Order to Show Cause

as to why default judgment on the counterclaims should not be entered in favor of Defendant and

why the claims should not be dismissed. It is hereby

       ORDERED that a default judgment shall be entered in favor of Defendant as to the

counterclaims and the Amended Complaint is dismissed with prejudice pursuant to Rule

41(b)(2). A separate referral order for an inquest on damages will issue.

Dated: August 10, 2021
       New York, New York
